Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the invention as claimed, wherein the second circumferential portion of the forward bulkhead is disposed at an angle which is less than the cant angle of the first circumferential portion of the forward bulkhead, wherein each of the first and second circumferential portions extend from the inner radial end to the outer radial end. Claim 1 is not limited to an anti-icing device having a fluid conduit nozzle extending through the second circumferential portion, but in claim 12 and in the disclosed invention the bulkhead has or may have the second circumferential portion with an angle less than the cant angle at the location where the nozzle intersects with the bulkhead. It is known in the prior art to alter the shape of the bulkhead at this location, but this alteration does not generally extend from the inner radial end to the outer radial end; see for example Schulze (US 5,088,277 A). Absent a teaching or motivation to provide a second circumferential portion as claimed it would not have been obvious to modify a prior art bulkhead to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647